ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Req. Reconsideration-After Non-Final Reject dated 04/19/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Joinder of Withdrawn Claims 7-12
Claims 1-6 and 13-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 7-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/04/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Consequently, currently, claims 1-20 are being examined on the merits.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record Puja Detjen on April 28, 2021.
Instructions to amend the application were as follows:
Claim 6, 7  to be amended as follows:

6. (Currently Amended) The audio device of claim 1, wherein the at least one biosensor is configured to monitor the breathing architecture of the first subject by  measuring at least one of: a breathing pattern of the first subject or vibrations of the first subject.

7. (Currently Amended) A method for protecting a sleep pattern of a first subject performed by at least one processor coupled to a memory, a speaker and at least one biosensor, the memory including instructions executable by the at least one processor to:
detect audible breathing noises in a sleeping environment;
monitor a breathing architecture of the first subject while the first subject is sleeping in the sleeping environment,  wherein the breathing architecture is a timing of inhalation and exhalation of the first subject as detected by the at least one biosensor;
e the audible breathing noises to the breathing architecture of the first subject to identify a portion of the audible breathing noises predicted to disrupt the first subject’s sleep;
determine a pattern of the portion of the audible breathing noises predicted to disrupt the first subject’s sleep; and
output, by the speaker, a masking sound to compensate for the portion of the audible breathing noises predicted to disrupt the first subject’s sleep, wherein the masking sound is time aligned with the pattern.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, none of the prior art discloses or renders obvious an audio device comprising at least one biosensor configured to monitor a breathing architecture of a first subject, wherein the breathing architecture is a timing of inhalation and exhalation of the first subject as detected by the at least one biosensor; a processing unit configured to compare the audible breathing noises to the breathing architecture of the first subject to determine the detected audible breathing noises originated from a second subject; and at least one speaker configured to output a masking sound to compensate for the detected audible breathing noises in combination with all the other features and arrangement of features in claim 1.
As per independent Claim 1, prior art EP 1886707 A1 to Raptopoulos, Andreas et al. discloses an audio device, comprising: at least one microphone configured to detect audible breathing noises in a sleeping environment; at least one biosensor configured to monitor a breathing architecture of a first subject; and at least one speaker configured to output a 
As per independent Claim 7, none of the prior art discloses or renders obvious a method for protecting a sleep pattern of a first subject performed by at least one processor coupled to a memory, a speaker and at least one biosensor, the memory including instructions executable by the at least one processor to…monitor a breathing architecture of the first subject while the first subject is sleeping in the sleeping environment,  wherein the breathing architecture is a timing of inhalation and exhalation of the first subject as detected by the at least one biosensor; compare the audible breathing noises to the breathing architecture of the first subject to identify a portion of the audible breathing noises predicted to disrupt the first subject’s sleep; determine a pattern of the portion of the audible breathing noises predicted to disrupt the first subject’s sleep; and output, by the speaker, a masking sound to compensate for the portion of the audible breathing noises predicted to disrupt the first subject’s sleep, 
As per independent Claim 7, prior art EP 1886707 A1 to Raptopoulos, Andreas et al. discloses a method for protecting a sleep pattern of a first subject, comprising: detecting audible breathing noises in a sleeping environment; monitoring a breathing architecture of the first subject while the first subject is sleeping in the sleeping environment, outputting, by the speaker, a masking sound to compensate for the detecting breathing. However, Raptopoulos does not explicitly disclose or make obvious   a method for protecting a sleep pattern of a first subject performed by at least one processor coupled to a memory, a speaker and at least one biosensor, the memory including instructions executable by the at least one processor to…monitor a breathing architecture of the first subject while the first subject is sleeping in the sleeping environment,  wherein the breathing architecture is a timing of inhalation and exhalation of the first subject as detected by the at least one biosensor; compare the audible breathing noises to the breathing architecture of the first subject to identify a portion of the audible breathing noises predicted to disrupt the first subject’s sleep; determine a pattern of the portion of the audible breathing noises predicted to disrupt the first subject’s sleep; and output, by the speaker, a masking sound to compensate for the portion of the audible breathing noises predicted to disrupt the first subject’s sleep, wherein the masking sound is time aligned with the pattern in combination with all the other features and arrangement of features in claim 7.
As per independent Claim 13, none of the prior art discloses or renders obvious an audio system, comprising: …at least one biosensor for: monitoring a breathing architecture of a first subject, wherein the breathing architecture is a timing of inhalation and exhalation of the first subject as detected by the at least one biosensor, and  a processing unit configured to: 
As per independent Claim 13, prior art EP 1886707 A1 to Raptopoulos, Andreas et al. discloses an audio system, comprising: at least one microphone for detecting audible breathing noises in a sleeping environment; at least one biosensor for monitoring a breathing architecture of a first subject and for measuring at least one biosignal parameter of the first subject, wherein one or more values of the biosignal parameter are indicative of a sleep condition of the first subject; and at least one speaker for outputting a masking sound to compensate for the predicted disturbing noises, wherein the masking sound is time aligned with the pattern of the predicted disturbing noises. Raptopoulos discloses an atonal masking sound which is reduced in volume during a deep sleep stage. However, Raptopoulos does not explicitly disclose or make obvious an audio system, comprising: at least one biosensor for: monitoring a breathing architecture of a first subject, wherein the breathing architecture is a timing of inhalation and exhalation of the first subject as detected by the at least one biosensor, and  a processing unit configured to: compare the audible breathing noises, the breathing architecture of the first subject, and the sleep condition of the first subject; predict whether the audible breathing noises will disturb the first subject’s sleep based on the comparison to identify predicted disturbing noises; and determine a pattern of the predicted 
The criticality of the subject-matter as recited in independent claims which is also supported by instant application specification at least [0001], [0003], [0014] , [0064] is that the claimed device/system  [a] reduces the masking sound required dynamically to the minimum amount required; and/or [b] intelligently masks sounds in a manner that is tailored to the subject and the subject's sleeping environment; and/or [c] dynamically masks based on determining breathing noises originated from a source other than the subject by dynamically outputting masking sounds to protect a first subject's sleep in an effort to selectively compensate for the audible breathing noises determined to originate from a second subject; and/or [d] intelligently attempts to cover up a subject's perception of breathing noises originating from a sleeping partner; and/or [e] adjusts the masking based on the subject's sleep condition and/or information about the subject's sleeping environment; and/or [f] adjusts how the perception of breathing noises originating from a sleeping partner are covered up to create a personalized user experience while reducing the subject's exposure to unnecessary and potentially harmful sounds. 
Prior art US 20100283618 A1 to Wolfe; Andrew et al. discloses snoring treatment system embodiments adapted to monitor a sleep partner of a snoring individual when the sleep partner acts restless or produces other sensor measurable factors during sleep that are detectable by the system. These measurable factors may include rapid eye movement, increased body temperature, or other movements reflecting restlessness. These acts may be detected by the 
Prior art US 20040234080 A1 to Hernandez, Walter C. et al. discloses sound canceling systems and methods. More specifically, Hernandez discloses a system for sound cancellation that includes a source microphone for detecting sound and a speaker for broadcasting a canceling sound with respect to a cancellation location. A computational module is in communication with the source microphone and the speaker. The computational module is configured to receive a signal from the source microphone, identify a cancellation signal using a predetermined adaptive filtering function responsive to acoustics of the cancellation location, and transmit a cancellation signal to the speaker.
Prior art US 20170323630 A1 to Stickney; Kathleen Marie O'Leary et al. discloses an active noise cancellation, masking, and suppression system.  More specifically, Stickney’s system for attenuation of noise includes a noise source audio transducer, two ear pieces, and a control unit. The two ear pieces have respective resilient bodies that engage outer portions of ear canals of respective ears of a user while respective in-ear transducers of the two ear pieces are respectively positioned in inner portions of the ear canals. The respective in-ear transducers detect discrepancies (e.g., incomplete super-positioning) between the noise and the anti -noise. The respective in-ear transducers optionally detect respective secondary path effects in the ear canals. The noise source audio transducer detects noise generated by a noise source (e.g., snoring noise). The control unit configures an adaptive filter based at least in part 
Prior art US 2008243014 A1 to Moussavi; Zahra et al. discloses an apparatus for use in breathing sound analysis for detection of sleep apnea/hypopnea events. More specifically, Moussavi discloses an apparatus for detection of apnea that includes a microphone mounted in the ear of the patient for detecting breathing sounds and a second external microphone together with an oximetric sensor. A transmitter at the patient compresses and transmits the signals to a remote location where there is provided a detector module for receiving and analyzing the signals to extract data relating to the breathing. The detector uses the entropy or range of the signal to generate an estimate of air flow while extracting extraneous snoring and heart sounds and to analyze the estimate of air flow using Otsu's threshold to detect periods of apnea and/or hypopnea. A display provides data of the detected apnea/hypopnea episodes and related information for a clinician.
Prior art US 5444786 A to Raviv; Gil. discloses a snoring suppression system.  More specifically, Raviv discloses an adaptive snoring signal suppression system that globally cancels snoring signals by determining a canceling signal based on a received snoring signal. The system creates a doublet between a plane of a speaker and the source of the snoring signal such that at the plane of the speaker, the canceling signal is 180 degrees out of phase with the snoring signal as measured at the source. The system uses digital signal processing to adaptively estimate a snoring sound canceling signal based on past snoring signals.
 However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent claims 1, 7 and 13  has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 2-6 which depend upon independent base claim 1, dependent claims 2-6 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claims 8-12 which depend upon independent base claim 7, dependent claims 8-12 are allowable due to their direct/indirect dependency on allowable base claim 7. 
As per dependent claims 14-20 which depend upon independent base claim 13, dependent claims 14-20 are allowable due to their direct/indirect dependency on allowable base claim 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
	/S.R/            Examiner, Art Unit 3791                                                                                                                                                                                            April 28, 2021